Citation Nr: 0801449
Decision Date: 12/13/07	Archive Date: 01/29/08

DOCKET NO.  99-02 789	)	DATE DEC 13 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty August 1963 to July 1965 and 
from October 1965 to October 1968.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2000, the Board denied the claim concerning whether new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for PTSD.  The veteran appealed 
to The United States Court of Appeals for Veterans Claims (Court), 
and in an April 2001 Order, the Court vacated the decision and 
remanded the claim to the Board.  In September 2001, the Board 
issued a decision determining that new and material evidence had 
not been submitted to reopen the veteran's claim.  The veteran 
appealed the case to the Court. In a February 2003 Order, the 
Court vacated and remanded the Board's decision. In July 2003, the 
Board remanded the claim to the RO for further development.

In a June 2006 decision, the Board found that new and material 
evidence had been received and reopened the claim for service 
connection for PTSD, but denied the claim on the merits.  The 
veteran appealed the case to the Court.  In a September 25, 2007 
Order, the Court granted the Joint Motion filed by 
representative's for both parties, remanding that part of the 
Board's June 2006 decision that denied service connection for PTSD 
for compliance with the instructions contained in the Joint 
Motion. 

For the reason expressed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.





REMAND

In response to an October 2007 Board letter, the veterans 
attorney submitted a letter that was received by the Board in 
November 2007 requesting an opportunity for the veteran to testify 
at a videoconference hearing before the Board as soon as possible.  
The veterans attorney specifically requested to have the veteran 
scheduled for a videoconference at the St. Petersburg RO and 
advised that an attorney from his office would be present with the 
Veterans Law Judge in Washington, D.C.

The Board is cognizant of the September 2007 Court Order and the 
specific instructions in the Joint Motion; nonetheless, these 
actions must be deferred until after the veteran's videoconference 
hearing before the Board.

Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a videoconference hearing before the 
Board at the RO, as requested by the veteran's attorney in a 
November 2007 letter. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2007).


